Citation Nr: 1637682	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  10-23 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES


1.  Entitlement to an initial rating higher than 10 percent for anxiety disorder associated with tinnitus.

2.  Entitlement to an initial rating higher than 10 percent for tinnitus.

3.  Entitlement to an initial compensable initial rating for bilateral hearing loss.

4.  Entitlement to an effective date earlier than April 1, 2008 for the grant of service connection for an anxiety disorder associated with tinnitus.

5.  Entitlement to an effective date earlier than April 1, 2008 for the grant of service connection for tinnitus.

6.  Entitlement to an effective date earlier than April 1, 2008 for the grant of service connection for bilateral hearing loss.

7.  Entitlement to an initial rating higher than 50 percent for anxiety disorder associated with tinnitus for the period May 13, 2015 forward.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Drew Early, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Coast Guard from March 1969 to January 1973. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection and assigned the initial ratings and effective dates as shown on the title page.  Subsequent to the Veteran's relocation, jurisdiction of the claims file was transferred to the Atlanta, Georgia RO.  The Board has taken jurisdiction of the issue of a TDIU in light of the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).
In July 2016, the Veteran appeared at a Board hearing at the RO via video conference before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.

The Board remanded the case in June 2015 so that the aforementioned hearing could be scheduled as the Veteran requested.

The issue of entitlement to an initial rating higher than 50 percent for anxiety disorder associated with tinnitus for the period beginning on May 13, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to September 24, 2014, the Veteran's acquired mental disorder, variously diagnosed as anxiety disorder associated with tinnitus, manifested with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  For the period September 24, 2014 to May 13, 2015, the Veteran's acquired mental disorder, variously diagnosed as anxiety disorder associated with tinnitus, manifested with reduced reliability and productivity. 

3.  The Veteran's tinnitus is rated as required by applicable law at the maximum schedular rating.

4.  The Veteran's bilateral hearing loss manifests at Level I in each ear.  An exceptional pattern of hearing impairment has not manifested.

5.  VA received the Veteran's claim of entitlement to service connection for a mental disorder, tinnitus, and bilateral hearing loss on April 1, 2008.

6.  The evidence record shows that, for the period prior to May 13, 2015, the Veteran was gainfully employed.


CONCLUSIONS OF LAW

1.  The requirements for an initial evaluation of 30 percent for anxiety disorder associated with tinnitus are met for the period prior to September 24, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.3, 4.10, 4.130, Diagnostic Code (DC) 9400 (2015).

2.  The requirements for an initial evaluation of 50 percent, and no higher, for the period September 24, 2014 to May 12, 2015 for anxiety disorder associated with tinnitus are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.10, 4.130, D) 9400.

3.  The requirements for an initial evaluation higher than 10 percent for tinnitus are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.10, 4.87, DC 6260.

4.  The requirements for an initial compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.10, 4.31, 4.85, DC 6200.

5.  The criteria for an effective date earlier than April 1, 2008 for the grant of entitlement to service connection for anxiety disorder associated with tinnitus are not met.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.155, 3.400.

6.  The criteria for an effective date earlier than April 1, 2008 for the grant of entitlement to service connection for tinnitus are not met.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.155, 3.400.

7.  The criteria for an effective date earlier than April 1, 2008 for the grant of entitlement to service connection for bilateral hearing loss are not met.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.155, 3.400.

8.  The requirements for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, to include the C&P examination reports, and his non-VA records and examination reports are in the claims file.  Neither the Veteran nor his representative asserts that there are additional records to obtain.

As concerns the Veteran's Board hearing, all applicable procedural requirements were complied with, as evidenced by the absence of any objection by the Veteran or his representative.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Legal Requirements

Earlier Effective Date

Generally, the effective date of an award based on an original claim, or a claim reopened after final adjudication, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(a).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151(a).  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of an informal claim.  Id.

Discussion

There is no dispute as to whether the Veteran filed formal claims in the manner prescribed by the Secretary.  Id.; 38 C.F.R. § 3.155 (04/01/2008 VBMS-VA 21-526).  Neither is there any dispute that VA received the Veteran's claim on April 1, 2008.  Although this issue was not withdrawn, the Veteran's representative conceded at the hearing that his effective dates are determined by the date VA received his claim.  (07/08/2015 VBMS-Hearing Testimony, p. 32)  In his written submissions, the Veteran acknowledged those facts but asserted that he should be compensated for all of the years that he has endured the symptoms of his disabilities.  These factors notwithstanding, they have no bearing on the assignment of an effective date.  The Veteran's effective dates for the grants of service connection were properly assigned - effective April 1, 2008 (the date of VA's receipt of the Veteran's claim (intent) to file for VA compensation) - in accordance with applicable law.  38 C.F.R. § 3.400.  In its review of the evidence, the Board cannot find a document that could be construed as an informal claim for tinnitus, hearing loss, and/or anxiety disorder.

Increased Initial Ratings

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, see 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the initial rating period on appeal based on the facts found.  See O'Connell v. Nicholson, 21 Vet. App. 89, 91-92 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Mental Disorder

Overview of Veteran's Assertions

In his appellate brief on the Veteran's behalf (07/01/2016 VBMS-BVA General), the Veteran's attorney asserts that the Veteran's acquired mental disorder has been rated improperly because the Veteran's precise mental pathology has been misdiagnosed.  Specifically, the Veteran has been manifesting symptoms of PTSD for some years which have not been properly rated.  Hence, the representative asserts that the Board should enter a finding of service connection for PTSD so that the Veteran's disability may be properly evaluated.

A November 2011 rating decision denied entitlement to service connection for PTSD which the Veteran appealed.  A Statement of the Case (SOC) was issued in August 2014.  (08/22/2014 VBMS-Statement of the Case).  There is no indication in the claims file that the Veteran perfected his appeal of that issue by submission of a Substantive Appeal.  See 38 C.F.R. § 20.200 (2015).  Hence, the issue of PTSD is not before the Board.  Nonetheless, the Veteran's disability is not determined by labels but by his symptoms.  His claim was deemed to include all acquired mental disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Further, while it is technically possible to be separately rated for two mental disabilities, see Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009), that is the case only where the associated symptoms are clearly delineated.  Otherwise, only one rating may be assigned.  See 38 C.F.R. § 4.14.  Further, if the medical evidence shows that the Veteran's noted symptoms may not be distinguished between difference disorders, they are deemed to be associated with the diagnosed and service-connected mental disorder.

The rating criteria are the same for all mental disorders.  38 C.F.R. § 4.130.  Thus, the label of the Veteran's mental disability is not determinative, as it will be rated on the basis of all associated symptomatology making up his disability picture.

Rating Criteria

An anxiety disorder which manifests with occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, the symptoms of the disorder are controlled by continuous medication, warrants an evaluation of 10 percent.  38 C.F.R. § 4.130, DC 9400.

An anxiety disorder with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events) warrants an evaluation of 30 percent.  Id.

A 50-percent evaluation will be assigned for an anxiety disorder which produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70-percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100-percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (also known as "the DSM-5").  38 C.F.R. § 4.130. 
The symptoms recited in the criteria in the General Rating Schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Nonetheless, the Court of Appeals for the Federal Circuit (Federal Circuit) acknowledged the "symptom-driven nature" of the General Rating Formula.  The Federal Circuit observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (emphasis added).  The Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.

Discussion

The January 2009 VA mental examination report reflects that the Veteran reported that he had experienced lifelong adult tinnitus that had worsened over the years.  The report notes that clinicians had prescribed a variety of medication over the years to address his associated anxiety, but none of the prior clinicians were mental health professionals.  They were the Veteran's primary care providers and others who treated the tinnitus.  The Veteran reported that his symptoms worsened when he was not on medication; and, that his anxiety was worse at night, which was when he was most prone to panic attacks.  He reported that the panic attacks usually lasted about 15 minutes.  Over time, they occurred several times a week, and they could occur at any time-day or night.  The Veteran reported that when on his medication the panic attacks were infrequent, maybe twice a month.  He emphatically denied have experienced suicidal ideation, depression, obsessions, or compulsions.  He attributed his poor sleep to his obstructive sleep apnea and nocturia related to his benign prostate hypertrophy.

Mental status examination revealed no real abnormalities, and the examiner assessed Global Assessment of Functioning (GAF) 70.  The GAF score was a scaled rating that reflected the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 
9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM-IV).  A GAF of 70 was at the top end of the range of 61 to 70, and it was indicative of some mild symptoms (e.g., depressed mood and mild insomnia); or, some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

As earlier noted, based on the examination report, the RO determined that the Veteran's anxiety-related symptoms either were transient or mild, or controlled by continuous medication and assigned the 10-percent rating.  See 38 C.F.R. § 4.130.  The Veteran and his representative assert that his symptoms were more severe than indicated by the assigned 10-percent rating.  In his NOD, the Veteran asserted that VA did not consider the medical evidence that described his disability prior to 2008.  (08/28/2009 VBMS).  One of the physicians who treated the Veteran opined that his symptoms were more severe than transient and mild, but he referenced treatment notes from 2002.  (08/20/2009 VBMS-Third Party Correspondence).

Although the pre-2008 records are germane as concerns the history of the Veteran's disability, the Board accords the greater weight to his symptoms as noted at the January 2009 examination.  Nonetheless, the Board still agrees that the Veteran's symptoms warranted a higher rating, though for reasons different from those the Veteran asserts.  While his symptoms required continuous medication as reported, they were not transient but continuous or chronic in the absence of medication.  When viewed in that light, the ameliorating effects of medication are not for consideration.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  One of the Veteran's co-workers reported in a statement that the Veteran was observed to experienced panic attacks, and that co-workers chided him for talking loudly at work, which increased his anxiety.  (06/10/2008 VBMS-Buddy Statement)  The Veteran's fiancé's statement also supports a higher rating, as she stated that at times the Veteran would pace the floor at night anticipating how he would approach the next day's work; and, that there were times their plans were interrupted by the Veteran having to return home to get additional medication.  (07/04/2009 VBMS-Buddy/Lay Statement, fourth entry)  The Board notes the lay statements of the Veteran's children and his brother, and finds that they are essentially consistent with what the Veteran reported at the January 2009 VA examination.  (07/04/2009 VBMS-Buddy/Lay Statement, first through third entries)

In light of the above factors, the Board finds that the Veteran's symptoms resulted in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks and a 30-percent rating.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.130.  A higher rating was not met or approximated, as the Veteran's symptoms did not impact his activities of daily living, he continued to function on his job, and he reported that he was very active socially.  His supervisor reported that, while the Veteran's disabilities impacted him, he still met the standards of his job.  (07/21/2009 VBMS-Buddy/Lay Statement)  The Veteran reported that he dated actively, he enjoyed spending time with his grandchildren, and he was very active with The American Legion.  The report reflects that he reported that he was having a great time.  Further, in his correspondence where he advised the Montgomery, AL RO that he had moved to Georgia, the Veteran noted that he had been married for six months.  Hence, the Board finds his disability picture due to service-connected anxiety is more nearly approximated by a 30-percent rating for such impairment. 

On his substantive appeal (05/26/2010 VBMS-VA-9), the Veteran asserted that he met the criteria for a 30-percent rating due to his mini-panic attacks and the lay statements, which the Board already as considered.

In the interim period, the Veteran started pursuit of entitlement to service connection for PTSD.  At the hearing, the Veteran testified that his treating therapist suspected that he had been underreporting his symptoms, which was in 2010.  The Veteran testified that he started having increased difficulty concentrating at work due to his symptoms.  Hearing Transcript, pp 10-16.  In a letter dated in December 2011, the Veteran's treating VA psychologist noted that the Veteran reported increased symptoms over the prior couple of months.  The Veteran reported a loss of interest in activities, sleep disturbance, increased irritability, concentration difficulty, and hypervigilance.  He reported further than his job performance had declined, and he had experienced significant problems with interpersonal relationships as a result.  (12/20/2011 VBMS-Third Party Correspondence)  The Veteran echoed those symptoms in his NOD to the denial of his PTSD claim.  (12/27/2011 VBMS)  The evidence of record, however, does not show that the Veteran's impairment was greater than that for a 30-percent rating.

A VA examination was arranged in conjunction with the Veteran's PTSD claim.  (09/24/2014 VBMS-VA Examination)  The examination report reflects that the examiner opined that the Veteran did not meet the DSM criteria for a diagnosis of PTSD, to include the report that the Veteran manifested with symptoms of subthreshold PTSD in 2010.  The report notes further, however, that all of the Veteran's noted symptoms were due to his diagnosed general anxiety disorder.  Id. at 3.  Hence, as noted earlier, it is the Veteran's symptomatology that dictates his evaluation, not the label placed on his disability.  Based on the Veteran's reports, the examination report reflects that the examiner noted the Veteran to have a depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbance of motivation and mood, difficulty in establishing and maintaining relationships, and difficulty adapting to stressful circumstances.  The Veteran also reported that he was on his fifth marriage.  He denied any thoughts of or intent to harm himself or others, and he also denied any type substance abuse.  The examiner opined that the Veteran's symptoms resulted in occupational and social impairment with reduced reliability and productivity.

The Veteran also underwent a private psychological evaluation in November 2014.  (01/27/2015 VBMS-Medical Treatment-Non-Government Facility)  He reported symptoms at that evaluation that he did not report at the VA examination.  For example, he reported at the private examination that he had experienced suicidal ideation several months earlier due to family problems.  He denied any intent or plan to harm himself.  The Veteran reported further that he avoided crowds due to anxiety and a sense of being overwhelmed.  His social outlet was confined primarily to family and those he knew very well.  He reported a loss of interest in activities, increased irritability, and that he was prone to anger outbursts due to feelings of hopelessness and inadequacy.  The examiner noted the results of a Personality Assessment Inventory that appeared to confirm the Veteran's reports.  Although the examiner conducted the evaluation to determine if the Veteran had PTSD, and in fact included a diagnosis of PTSD, the examiner also noted that the Veteran's levels of depression and anxiety were sufficient for a diagnosis of a co-morbid generalized anxiety disorder.  The examiner diagnosed PTSD, generalized anxiety disorder, and alcohol use disorder, all causally connected to the Veteran's military service.  The examiner assessed GAF 40.

A GAF of 40 is at the top end of the range of 31 to 40, and it is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant); or, major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  At the hearing, the Veteran's representative asserted that, based on the assigned GAF, the Veteran should be granted a staged rating of 70 percent as of the date of the evaluation.  Hearing Transcript, p. 20.  The Board disagrees with and rejects the assertion.

First, while a factor to be considered, the GAF does not dictate an appropriate evaluation.  Indeed, "it is not the symptoms, but their effects, that determine the level of impairment."  61 Fed. Reg. 52,695, 52,697 (Oct. 8, 1996).  Even the private evaluator did not suggest that the Veteran's impairment was of that severity because of statements, such as noting heightened arousal, intrusive thoughts, enhanced irritability, and difficulty establishing and maintaining relationship.  In any event, in light of the Veteran's noted symptoms and the resultant impairment, the Board finds that the Veteran's impairment due to his symptoms more nearly approximated reduced reliability and productivity as of the date of the VA examination, September 24, 2014.  38 C.F.R. §§ 4.1, 4.10, 4.130.  A higher rating was not met or approximated, as the Veteran still was working full time and, while his symptoms impacted his personal relationships, he still maintain effective relationships with his children and his wife.  Further, while he reported mood disturbance, etc., he remained independent in his activities of daily living and other functioning.  At the 2014 VA examination, he reported the following symptoms:  insomnia, anxiety, depression, irritability, anger outbursts, and difficulty sustaining concentration.  

Medical evidence included in the representative's brief indicates that the Veteran reported symptoms of increased severity as of May 13, 2015, but the record is incomplete for the Board to address it thoroughly.  (07/01/2016 VBMS-BVA General, p. 31)  Hence, the Board closes the rating period addressed in this decision as of May 12, 2015.  The period beginning on May 13, 2015 is addressed in the remand portion below.  

In light of all of the above, the Board finds that the preponderance of the evidence shows the Veteran's acquired mental disorder to have manifested with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks for the period prior to September 24, 2014, and with reduced reliability and productivity from that date to May 12, 2015.  38 C.F.R. §§ 4.1, 4.7, 4.10, 4.130, DC 9400.

Initial Tinnitus Rating

The Veteran's tinnitus is currently rated under 38 C.F.R. § 4.87, DC 6260.  Under DC 6260, only a single 10-percent rating is warranted for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note (2).  This is the maximum schedular rating assignable for tinnitus.

The Federal Circuit has affirmed VA's long-standing interpretation of DC 6260 as authorizing only a single 10-percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  The Federal Circuit explained that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Id. at 1349-50.

The Veteran is competent to report the symptoms of his disability.  See 38 C.F.R. § 3.159(a)(2).  Nonetheless, DC 6260 precludes a schedular evaluation higher than a single 10-percent rating for tinnitus.  Accordingly, an increased rating for tinnitus is not warranted.  38 C.F.R. § 4.87, DC 6260.

Initial Rating for Bilateral Hearing Loss

Applicable Legal Standard

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86, DC 6100, Tables VI, VIA, and VII of VA's rating schedule.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist, including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz) divided by four.  38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992). 

When service connection is in effect for only one ear, the non-service-connected ear is assigned a Roman numeral designation of I.

There are certain exceptional patterns of hearing impairment: When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels (db) or more, and when the puretone threshold is 30 db or less at 1000 Hz and 70 db or more at 2000 Hz.  Neither pattern was shown on the Veteran's examination discussed below, and the special ratings for these patterns are therefore inapplicable.  38 C.F.R. § 4.86.

Discussion

At the January 2009 VA audio examination (01/28/2009 VBMS-VA Examination, pp. 1-4), the Veteran reported that the primary impact on his ordinary daily functioning was that one ear was worse than the other one.  At work he had to shift the telephone from one ear to the other, and ask people to repeat themselves.  The examination report noted no inner ear abnormalities that may have invalidated the results of the audio examination.  The Veteran's right ear manifested as follows: 1000 Hertz (Hz), 30 decibels (db); 2000 Hz, 35 db; 3000 Hz, 35 db; and 4000 Hz, 45, for an average of 36.  The left ear manifested as follows: 1000 Hz, 25 db; 2000 Hz, 25 db; 3000 Hz, 35 db; and 4000 Hz, 40, for an average of 34.  Speech discrimination was 100 percent in the right ear, and 96 percent in the left.  The examiner diagnosed a mild sensorineural hearing loss.  The objective findings show the each ear to have manifested at Level I, Table VI, which intersects at the noncompensable rate.  38 C.F.R. § 4.85, DC 6100.  At the hearing, the Veteran did not testify that the severity of his hearing loss had increased since the 2009 examination.  He did testify that he tends to speak louder than necessary and this causes problems for people because they think he is being aggressive to them when he really is not.  Hence, the Board finds that the Veteran's bilateral hearing loss has manifested at the noncompensable rate throughout the entire initial rating period.  38 C.F.R. §§ 4.10, 4.31, 4.85, DC 6100.

Extraschedular Consideration

The Veteran's written submissions and his hearing testimony have raised the issue of referral for consideration of higher ratings on an extraschedular basis.  See Barringer v. Peake, 22 Vet. App. 242 (2008).


Legal Requirements

In exceptional cases, where the rating schedule is deemed inadequate, the Under Secretary for Benefits or the Director, Compensation Service (Director), upon field station submission, is authorized to approve on the basis of the applicable criteria, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on an extraschedular basis in the first instance.  38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The Board may, however, determine whether a particular claim merits submission for an extraschedular evaluation.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Further, where the RO has considered the issue of an extraschedular rating and determined it inapplicable, the Board is not specifically precluded from affirming a RO conclusion that a claim does not meet the criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) for an extra-schedular rating.  Bagwell, 9 Vet. App. at 339.

Before the Board may refer a case for extraschedular consideration, however, there first must be a finding that the Veteran's disability picture is exceptional.  To do so, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In fact, the analysis need not even proceed to the next step.  See Thun v. Peake, 22 Vet. App. 111 (2008); see also VAOPGCPREC 6-1996 (Aug. 16, 1996), para. 7.

In the second step of the inquiry, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary or the Director for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

Discussion

As concerns the Veteran's generalized anxiety disorder and his tinnitus, the Board finds that those disabilities have in fact been appropriately rated in accordance with the General Rating Schedule.  As discussed earlier, the Veteran's mental disorder is deemed to be due to his tinnitus and hearing loss, and it is rated separately from those disabilities.  As concerns his hearing loss, however, the impact on his ordinary activities and life and work that the Veteran reported at the examination, as supported by the numerous lay statements submitted by his co-workers demonstrate symptomatology and impact not contemplated by the rating criteria for hearing loss disability.  Thus, the Board must proceed to Step 2 of the Thun analysis.  Having done so, the Board finds the evidence of record shows that the Veteran's tinnitus and hearing loss do not include the other governing norms.  While the disabilities have impacted the Veteran's employment, the Board finds the impact falls short of marked, as the Veteran still met the standards required of his job despite his difficulties.  The Board acknowledges the Veteran's hearing testimony that, while employed full time, his disabilities caused him to lose bonuses and promotions.  The Court of Appeals for Veterans Claims, however, specifically held that inadequacy in the rating schedule is not established solely by a showing of an asserted gap between a claimant's income (including VA benefits) and the income of similarly situated qualified workers in one's field.  Thun, 22 Vet. App at 116.  The Court added that under VA's rating schedule since 1933, the actual wages or income earned by a particular veteran are not considered relevant to the calculation of the average impairment of earning capacity caused by a disability.  Id.  Indeed, given that the average impairment in earning capacity is the standard, within the current rating schedule, many veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average as a result of their disability.  Id.  In light of this, the Board finds that the Veteran's contention about losing bonuses, etc. must fail.  The Board finds that the currently assigned schedular ratings have already adequately addressed, as far as can practicably be determined, the average impairment of earning capacity due to the Veteran's service-connected disabilities.  See 38 C.F.R. § 4.1.  Hence, the criteria for submission for consideration of a higler rating on an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.

The Board also notes that, except to the extent that service connection and separate ratings are due to the Veteran's tinnitus and hearing loss, his service-connected disabilities do not aggravate each other.  Hence, the Veteran's total combined rating of 40 percent for the period prior to September 24, 2014, and 50 percent from that date to May 12, 2015, see 38 C.F.R. § 4.25, contemplates the Veteran's impairment due to the combined impact of his disabilities.  See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2015).

TDIU

The Veteran's representative has asserted that the Veteran is no longer capable of obtaining and maintaining substantially gainful employment.  As concerns the portion of the initial rating period addressed in this decision, the Board disagrees.

Legal Requirements

Total disability rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability, provided that the person has one service-connected disability ratable at 60 percent or more; or as a result of two or more service-connected disabilities, provided that the person has at least one disability ratable at 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  The existence or degree of non-service connected disabilities or previous unemployability status will be disregarded where the above-stated percentages are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 4.16.  In order to establish entitlement to TDIU, there must be impairment so severe that it is impossible to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more. When there are two or more disabilities, at least one disability must be ratable at 
40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart from any nonservice-connected conditions and advancing age, which would justify a total rating based on unemployability.  A TDIU claim is an alternate way to obtain a total disability rating without obtaining a 100-percent evaluation under the rating schedule.  Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Discussion

As noted earlier, the Veteran's total rating is less than 70 percent.  The issue is academic for the initial rating period on appeal, however, as the May 2015 assessment by the Veteran's VA social worker reflects that he still was working.  (07/01/2016 VBMS-BVA General, p. 31)  The report indicates that the social worker recommended in the past that the Veteran request leave from his job because of his mental health presentation.  The Veteran testified at the Board hearing that near the end of 2010 he was having trouble at work, to include being placed on a performance improvement plan.  Indeed, these situations show that the Veteran could work, but had some difficulties do so due to impairment from his service-connected mental disorder.  In this regard, the Board notes that the granted 50-percent rating is compensation for the occupational impairment due to his mental disorder, to include any additional time off need due to his mental status.  Thus, the Board finds no factual basis for referral for consideration of a TDIU on an extraschedular basis.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In reaching this decision the Board considered the doctrine of reasonable doubt and afforded it where applicable.  Otherwise, as the preponderance of the evidence is against the Veteran's claims for higher ratings, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an initial evaluation not to exceed 30 percent for the period prior to September 24, 2014 and 50 percent for the period September 24, 2014 to May 12, 2015 for anxiety disorder associated with tinnitus is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to an initial rating higher than 10 percent for tinnitus is denied.

Entitlement to an initial compensable initial rating for bilateral hearing loss is denied.

Entitlement to an effective date earlier than April 1, 2008 for the grant of service connection for an anxiety disorder associated with tinnitus is denied.

Entitlement to an effective date earlier than April 1, 2008 for the grant of service connection for tinnitus is denied.

Entitlement to an effective date earlier than April 1, 2008 for the grant of service connection for bilateral hearing loss is denied.

Entitlement to a TDIU is denied.


REMAND

Although the Veteran testified that all related records are in the claims file, his testimony referenced an event for which is not clear that all records are in fact in the file.  Further, the May 2015 report from the Veteran's VA social worker suggests that there are treatment records that are not yet associated with the claims file, and that the Veteran's mental health symptoms have increased since the VA and Non-VA mental evaluations in 2014.  Further, the private psychologist who conducted the November 2014 evaluation submitted a VA Disability Benefits Questionnaire that indicated significantly more severe pathology than assessed at the 2014 evaluation, to include unemployability.  Hence, any related treatment records extant and current findings as to the severity of the Veteran's mental disability are needed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all related VA and non-VA treatment records generated since the Supplemental Statement of the Case (SSOC) and add them to the claims file.

2.  After the above is complete, regardless of whether additional records are obtained, arrange a mental examination of the Veteran by an appropriate examiner to determine the current severity of the Veteran's acquired mental disorder.  The examiner's findings must include an assessment of the functional impact, to include the occupational impairment, due to the symptomatology of the Veteran's service-connected mental disorder.

3.  After all of the above is complete, re-adjudicate the issue on appeal, to include identifying the predominant acquired mental disorder and occupational impairment due to the Veteran's service-connected disabilities considering all relevant evidence.  If the AOJ determines that the Veteran's combined evaluation will be less than 70 percent, then determine if referral for extraschedular consideration is indicated.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a SSOC before returning the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




      (CONTINUED ON THE NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


